NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                GERALD E. WILLIAMS, Petitioner/Appellee,

                                        v.

         LINDA P. STAPLEY-WILLIAMS, Respondent/Appellant.


                           No. 1 CA-CV 17-0360 FC
                                FILED 6-14-2018


          Appeal from the Superior Court in Maricopa County
                         No. FN2015-090044
        The Honorable William L. Brotherton, Jr., Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Jennings, Strouss & Salmon, P.L.C., Phoenix
By John J. Egbert
Counsel for Petitioner/Appellee

Berkshire Law Office PLLC, Tempe
By Keith Berkshire, Erica Gadberry
Counsel for Respondent/Appellant
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


W I N T H R O P, Presiding Judge:

¶1             Linda P. Stapley-Williams (“Wife”) challenges the superior
court’s ruling that a premarital agreement between herself and Gerald E.
Williams (“Husband”) was valid and enforceable. She also challenges the
allocation of sales proceeds from real property, the award of attorneys’ fees
to Husband, and the amount of time given to her at trial. For the reasons
stated below, we affirm the trial court’s rulings on all issues.

                FACTS AND PROCEDURAL HISTORY

¶2            The parties were married in June 2003. Husband filed for
dissolution in 2015, seeking to enforce a premarital agreement entered on
the parties’ wedding day and an “Agreement to Sell and Buy Certain Rights
and Interests” entered in 2008 (the “2008 Agreement”). In response, Wife
argued these agreements were not valid and enforceable.

¶3            Husband filed a motion for partial summary judgment,
arguing the premarital agreement and 2008 Agreement were valid and
enforceable. Finding a question of fact as to whether Wife was under duress
when she signed the premarital agreement, the superior court denied the
motion and held a two-day hearing to address only the validity of the
agreements. The court found Wife failed to establish the premarital
agreement was involuntary or unconscionable, and that any defects were
cured when Wife signed the subsequent 2008 Agreement, which the court
also upheld as valid. The court set another trial date to consider the
remaining issues.

¶4            At trial, the parties disputed the allocation of sale proceeds
from a condominium purchased during the marriage. Husband’s adult son
lived in the condominium and paid the mortgage and upkeep until it was
sold. The superior court concluded an enforceable oral agreement existed
and that it was equitable to award the sale proceeds to Husband because
his son assigned his interest in the property to Husband. The court declined




                                     2
                      WILLIAMS v. STAPLEY-WILLIAMS
                            Decision of the Court

Wife’s request for attorneys’ fees but awarded Husband $40,000 in
attorneys’ fees.

¶5           Wife filed a timely notice of appeal. We have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1).1

                              DISCUSSION

      I.     Premarital Agreement

¶6            Wife contends the superior court erred in finding that the
premarital agreement was valid because she did not enter it voluntarily and
the agreement was unconscionable. Arizona has adopted the Uniform
Premarital Agreement Act (“UPAA”), which recognizes premarital
agreements that are in writing and signed by both parties. See A.R.S. § 25-
202(A). The party seeking to invalidate a premarital agreement bears the
burden of proving either (1) the agreement was not entered voluntarily or
(2) the agreement was unconscionable when executed and that person:

      (a) Was not provided a fair and reasonable disclosure of the
      property or financial obligations of the other party.

      (b) Did not voluntarily and expressly waive, in writing, any
      right to disclosure of the property or financial obligations of
      the other party beyond the disclosure provided.

      (c) Did not have, or reasonably could not have had, an
      adequate knowledge of the property or financial obligations
      of the other party.

A.R.S. § 25-202(C).

¶7            Pursuant to the premarital agreement, the parties agreed to
retain all property then owned or later acquired as separate property and
abrogated community property except as to any salaries earned after
marriage. The agreement provided Wife with $3,000 per month in spousal
maintenance for thirty-six months, if the parties were married for at least
three years. The agreement stated that attorney Philip Gerard represented
Husband and no attorney was listed as representing Wife. The agreement
also stated that each party attached a schedule of his or her separate


1      We cite to the current version of all statutes because no revisions
material to our analysis have occurred since the superior court’s dissolution
order.


                                     3
                    WILLIAMS v. STAPLEY-WILLIAMS
                          Decision of the Court

property. However, the attached schedules for both parties were blank at
the time they signed the agreement. Both parties acknowledged “full
financial disclosure” by the other party and waived the right to additional
disclosure beyond that already provided. The parties also agreed they were
entering into the agreement “freely, voluntarily and with full knowledge.”

¶8             The superior court concluded Wife failed to establish that she
signed the premarital agreement involuntarily or that the agreement was
unconscionable. The court found the 2008 Agreement was also enforceable
and that by signing that agreement, Wife confirmed the premarital
agreement. Whether the premarital agreement is enforceable is a question
of law we review de novo. In re Marriage of Pownall, 197 Ariz. 577, 580, ¶ 7
(App. 2000). We view the evidence in the light most favorable to upholding
the superior court’s decision and will not disturb the superior court’s
factual findings unless they are clearly erroneous. Walsh v. Walsh, 230 Ariz.
486, 490, ¶ 9 (App. 2012) (citation omitted).

              A.     Voluntariness

¶9            Wife argues the premarital agreement is invalid under A.R.S.
§ 25-202(C)(1) because she signed it under duress. To constitute duress, an
act must be wrongful and preclude the exercise of free will and judgment.
USLife Title Co. of Ariz. v. Gutkin, 152 Ariz. 349, 357 (App. 1986); Restatement
(Second) of Contracts § 175 cmt. b (1981).

¶10           Husband provided the proposed premarital agreement to
Wife at least two months before the wedding. Wife testified that she
refused to sign it and told Husband why she refused. She claimed Husband
never brought up the premarital agreement again until he presented it to
her only minutes before the wedding. Husband’s testimony, however, was
that, when first presented with the proposed agreement, Wife told him she
would sign whatever he needed her to because she was not interested in his
assets, but that she then came up with various reasons why she could not
sign the agreement on the many times he asked her to between April and
June 2003.      Accordingly, Husband again presented the premarital
agreement on the wedding day and asked his assistant to be present to
notarize it.

¶11           The parties’ testimony as to Wife’s voluntariness directly
contradicted each other. On appeal, we do not reweigh conflicting evidence
or redetermine the preponderance of the evidence. In re Estate of Pouser, 193
Ariz. 574, 579, ¶ 13 (1999). We defer to the superior court’s findings if
reasonable evidence supports them. Kocher v. Dep’t of Revenue, 206 Ariz.
4
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

480, 482, ¶ 9 (App. 2003). The superior court found, that although Wife
testified that she was angry with Husband and embarrassed, she presented
no evidence to support she signed the agreement involuntarily. Further,
Wife had the premarital agreement at least two months before the wedding
when she could have consulted an attorney, which Husband encouraged
her to do.

¶12           Based on the superior court’s findings, we agree the social
pressure Wife felt to either sign the agreement or postpone the wedding did
not constitute wrongful conduct by Husband. Wife may have felt like she
had no choice but to sign that day to avoid the embarrassment of
postponing the wedding, but this did not deprive Wife of her free will and
judgment. See Pownall, 197 Ariz. at 581, ¶ 13. This is particularly so where,
as here, Wife had the opportunity for at least two months before the
wedding to further review and propose revisions to the agreement and/or
seek legal counsel concerning the advisability of signing the agreement, and
chose not to.

¶13           Wife relies on fact-specific caselaw from other jurisdictions
finding premarital agreements entered near the wedding date to be
involuntary. We find these cases distinguishable. In two of these cases, the
courts imposed heightened scrutiny to premarital agreements. In Lutgert v.
Lutgert, 338 So. 2d 1111 (Fla. Dist. Ct. App. 1976), the Florida District Court
of Appeals held that premarital agreements are subject to heightened
scrutiny because of the confidential relationship between the parties. Id. at
1115. Additionally, the Lutgert court concluded that, when the agreement
disproportionately favors one party, “a presumption of undue influence or
overreaching” arises. Id. The husband, as the party receiving the
disproportionate benefit under the agreement in Lutgert, bore the burden of
rebutting this presumption. Id. at 1115-16. There is no similar presumption
of undue influence under Arizona law. See A.R.S. § 25-202(C) (providing
that the party challenging a premarital agreement bears the burden of
proving its invalidity).

¶14           In assessing whether a wife entered into a premarital
agreement voluntarily, the New Hampshire Supreme Court held that,
under the heightened scrutiny applicable to premarital agreements, the
timing of the agreement was paramount. See In re Estate of Hollett, 834 A.2d
348, 351-52 (N.H. 2003). The Hollett court found the wife, who was first
presented with the agreement two days before the wedding and met with
her attorney the day before the wedding, did not have an adequate
“opportunity to seek independent advice and a reasonable time to reflect
on the proposed terms.” Id. at 350, 352 (quoting Lutgert, 338 So. 2d at 1116).


                                      5
                    WILLIAMS v. STAPLEY-WILLIAMS
                          Decision of the Court

¶15           Wife also cites In re Marriage of Rudder, 217 P.3d 183 (Or. Ct.
App. 2009), which held that parties to a premarital agreement are in a
fiduciary relationship. Id. at 193. The Rudder court held “[t]he timing of the
agreement in relation to the wedding” was relevant in determining
voluntariness, among other factors. Id. at 194. Unlike the wives in Rudder
and Hollett, however, Wife in this case was given two months to have the
agreement reviewed by, and to obtain legal advice, from her own attorney
and chose not to do so.

¶16           Unlike these jurisdictions, Arizona has not adopted a
heightened scrutiny for premarital agreements. Although the relationship
between spouses is confidential and fiduciary, see Austin v. Austin, 237 Ariz.
201, 206 n.4, ¶ 13 (App. 2015), Arizona applies the standard of
unconscionability used in commercial and contract law, Pownall, 197 Ariz.
at 580, ¶ 9; see also UPAA § 6, cmt (applying the same standard of
unconscionability used in commercial law). Therefore, cases from other
states applying heightened scrutiny are inapposite. When a premarital
agreement is first presented and discussed is but one factor a court should
consider in determining the voluntariness of the agreement.

¶17            In any event, under the facts as found here by the court, Wife
received the premarital agreement two months before the wedding and had
the opportunity to have her own attorney review the agreement and
perhaps negotiate more favorable terms. However, Wife declined to do so.
We do not doubt that the ultimate timing for signing may have been
stressful for Wife, but that timing in large part, was due to Wife’s own delay
and, ultimately, her decision not to seek independent counsel. Viewing the
evidence in the light most favorable to upholding the judgment, we affirm
the court’s finding that there was no duress and that Wife voluntarily
entered the agreement.

              B.     Unconscionability

¶18            To invalidate the premarital agreement as unconscionable,
Wife must prove the agreement was unconscionable and that she (1) was
not provided a fair and reasonable disclosure of Husband’s property or
obligations, (2) did not waive in writing her right to such disclosure beyond
the disclosure provided by Husband, and (3) did not have, or reasonably
could not have had, adequate knowledge of the other party’s property or
obligations. See A.R.S. § 25-202(C)(2); Schlaefer v. Fin. Mgmt. Serv., Inc., 196
Ariz. 336, 339, ¶ 9 (App. 2000). Based on the evidence presented, the
superior court found that Wife had at least some actual disclosure and/or
constructive knowledge of Husband’s property provided during the two-


                                       6
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

and-a-half years of their courtship, and waived in writing her right to
additional full disclosure. We consider de novo whether the premarital
agreement was unconscionable, but we defer to the superior court’s factual
findings. Harrington v. Pulte Home Corp., 211 Ariz. 241, 252, ¶ 40 (App.
2005).

¶19            The premarital agreement contained express written bilateral
waivers of any right to disclosures “beyond that already provided.” Wife
specifically acknowledged in writing that Husband “has fully acquainted
her with his means, resources, property and financial obligations, [and] that
[Husband] has informed her regarding his estimated net worth[.]” The
property schedules for the agreement were not completed when the parties
signed the premarital agreement; rather, Husband testified that he
disclosed his assets to Wife throughout the period they dated when he took
her to the various properties he owned and told her the value of each.
Husband did not provide Wife with tax returns or bank statements before
the premarital agreement was signed.2

¶20            Wife contends she did not receive full disclosure of
Husband’s property and she disputes having sufficient independent
knowledge of Husband’s assets and liabilities. Further, without a full
disclosure by Husband, Wife asserts she could not validly waive her rights
to the property. Wife also argues that a full and fair property disclosure is
required despite her express waiver of such based on caselaw from other
jurisdictions.

¶21            Arizona requires full and fair disclosure of the parties’
property and obligations. See A.R.S. § 25-202(C)(2)(a), (c). However, a party
may waive his or her right to full financial disclosure pursuant to A.R.S.
§ 25-202(C)(2)(b), as both Wife and Husband did here. The waiver of a right
to full financial disclosure was not present or addressed in any of the cases
Wife cites on appeal.

¶22            As the superior court correctly noted, Wife expressly waived
in writing her rights to any disclosure beyond that Husband had already
provided. If Wife was unsatisfied with Husband’s verbal, informal
disclosure, she was obligated to raise that objection or request additional
information prior to signing a premarital agreement that contained these
explicit, bilateral waivers. Instead, Wife signed a document agreeing


2      Absent the express waiver of further disclosure, as more fully
discussed below, Husband’s partial, verbal disclosures are inadequate, and
do not satisfy the requirements of A.R.S § 25-202(C)(2)(a).


                                     7
                  WILLIAMS v. STAPLEY-WILLIAMS
                        Decision of the Court

Husband’s disclosure was adequate and expressly waived any right to
further disclosure.

¶23           Arizona law required Wife to prove that she did not waive in
writing any right to disclosure of Husband’s property beyond the disclosure
already provided. A.R.S. § 25-202(C)(2)(b). Wife cannot do so because, as
already noted, she signed the premarital agreement expressly waiving her
right to any disclosure beyond that already provided by Husband.3
Accordingly, the premarital agreement is valid and enforceable.

             C.     The 2008 Agreement

¶24           During the marriage, the parties wanted to purchase a new
residence. Husband was advised that the residence needed to be titled to
only one spouse to avoid comingling issues. The 2008 Agreement, signed
on March 5, 2008, acknowledged the parties were joint owners of two LLCs.
The agreement stated the parties intended to purchase a house, and Wife
would sell her interest in the two LLCs to Husband as his separate property
in exchange for a $700,000 payment from Husband. Wife would then
purchase the house, and Husband would transfer his interest in the new
house to Wife, which she would then own as her separate property.

¶25          The 2008 Agreement contained the following language:

             WHEREAS, in anticipation of marriage, [Husband]
      and [Wife] entered into that certain PRENUPTIAL
      AGREEMENT dated as of June 21, 2003, wherein [Husband]
      and [Wife] each agreed to, recognized and acknowledged the
      existence and the continuing existence of the other’s sole and
      separate ownership and interest in and to real and personal
      property owned prior to said marriage, as more further
      described therein[.]

The superior court found the 2008 Agreement was a valid postnuptial
agreement, and Husband met his burden of proving by clear and
convincing evidence that it was not fraudulent, coerced, unfair, or
inequitable. The court below noted Wife took an unusual legal position,
which she revealed for the first time at the end of a two-day evidentiary


3      Having concluded that Wife failed to establish one of the three
requisite disclosure elements, we need not reach Wife’s argument that the
premarital agreement was also substantively and procedurally
unconscionable.


                                    8
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

hearing, in that she wanted the house affirmed as her separate property,
and thus had decided not to contest the validity of the 2008 Agreement.

¶26          On appeal, Wife challenges only the superior court’s
conclusion that the 2008 Agreement affirmed the 2003 premarital
agreement. However, as discussed above, the premarital agreement was
valid. Therefore, we need not determine whether the 2008 Agreement
affirmed the premarital agreement.4

       II.    Condominium Sale Proceeds

¶27            In 2004, Husband purchased a condominium for his adult
son’s use. Husband and his son testified that Husband made a down
payment of $46,000 to purchase the condominium because son did not have
sufficient credit to purchase it himself. Husband and his adult son had an
oral agreement that Husband would make the down payment, his son
would make all remaining payments and be responsible for maintenance,
repair and other related expenses, and upon satisfaction of the mortgage,
the condominium would be retitled in his son’s name. Wife testified that
she and Husband purchased the condominium as an investment and to
help his son with affordable housing.

¶28           Before closing on the sale, Wife signed a deed disclaiming any
interest in the condominium. Then, a few days after closing, Husband
signed a warranty deed conveying the property to the community with a
right of survivorship. The condominium sold in 2015, and Husband
received half of the total sales proceeds. Only the remaining half, $38,825,
was at issue before the superior court. Wife claims she was entitled to this



4      Wife also argues that because the court concluded that the 2008
Agreement affirmed the premarital agreement, Husband was required to
prove the validity of the premarital agreement by the higher clear and
convincing evidence standard applicable to postnuptial agreements. See
Austin, 237 Ariz. at 206, ¶ 13 (recognizing a spouse seeking to uphold a
postnuptial agreement bears the burden of proving by clear and convincing
evidence that it was not fraudulent, coerced, unfair, or inequitable) (citation
omitted). Wife raises this argument for the first time on appeal; therefore,
we deem it waived. See Airfreight Express Ltd. v. Evergreen Air Ctr., Inc., 215
Ariz. 103, 109-10, ¶ 17 (App. 2007). Moreover, there is no authority for
Wife’s contention. The court applied the correct standard in determining
the postnuptial 2008 Agreement was valid, even though Wife did not
contest it.


                                      9
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

half of the proceeds because the condominium, and therefore its proceeds,
was community property.

¶29          The superior court concluded Husband, Wife, and Husband’s
son had an oral agreement that Husband would supply the down payment,
his son would make all remaining payments and, upon satisfaction of the
mortgage, his son would own the condominium. The court rejected Wife’s
claim that this violated the Statute of Frauds, finding the son’s part
performance took the agreement outside the Statue of Frauds. The court
also found this to be one of the rare cases where an equal allocation of the
community sale proceeds would not be equitable, and the court awarded
the remaining proceeds to Husband.

¶30            Wife contends the superior court erred in applying the part
performance exception to the Statute of Frauds because the son was not a
party to the litigation. The Statute of Frauds bars an action on an unwritten
agreement for the sale of real property or an interest therein. See A.R.S.
§ 44-101(6). Arizona recognizes a part performance exception to the Statute
of Frauds, under which, “a party may be precluded from asserting the
Statute of Frauds as a defense when he has induced or permitted another to
change his position to his detriment in reliance on an oral agreement which
would be within the Statute.” William Henry Brophy Coll. v. Tovar, 127 Ariz.
191, 194 (App. 1980) (citations omitted). The part performance exception
applies only if the acts “cannot be explained in the absence of the contract.”
Owens v. M.E. Schepp Ltd. P’ship, 218 Ariz. 222, 226, ¶ 16 (2008); see also
William Henry Brophy Coll., 127 Ariz. at 194-95.

¶31           Wife does not argue the son’s part performance is inadequate;
rather, she contends the court cannot rely on the part performance of a non-
party to find an enforceable contract.5 We need not decide whether there
was an enforceable “contract” to transfer ownership of the condominium
to the son or whether the part performance exception applied. Instead, we
affirm the award as an equitable property allocation under the




5      In her reply brief, Wife also argues, for the first time, that the trial
court should not have relied on Husband and son’s testimony alone to
establish son’s part performance. “Arguments raised for the first time in a
reply brief are deemed waived.” Pownall, 197 Ariz. at 583 n.5, ¶ 25.
Moreover, Wife’s argument goes to the weight the court gave the evidence.
We do not reweigh evidence on appeal. Hurd v. Hurd, 223 Ariz. 48, 52, ¶ 16
(App. 2009).


                                      10
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

circumstances. See Kocher, 206 Ariz. at 482, ¶ 10 (holding appellate court
may affirm the trial court judgment if it is correct for any reason).

¶32           Here, the November 2004 warranty deed transferred title in
the condominium to Husband and Wife as community property. A gift is
presumed when one spouse places his separate property in joint tenancy
with the other spouse. See Valladee v. Valladee, 149 Ariz. 304, 307 (App.
1986). Thus, the condominium was presumed to be community property,
as were the sale proceeds, which the court was required to allocate
equitably. See A.R.S. § 25-318(A); see also Valladee, 149 Ariz. at 307-08
(recognizing that, under Baum v. Baum, 120 Ariz. 140 (App. 1978), and other
Arizona cases, a court may not reimburse a spouse for voluntary
contributions of separate funds for a community obligation, absent an
agreement to do so).

¶33            In most cases, equal allocation of community property is
equitable. Toth v. Toth, 190 Ariz. 218, 221 (1997). In this case, however, as
in Toth, “equal is not equitable.” Id. The sales proceeds were not the result
of any community effort. See id. at 221-22. In fact, the equity in the
condominium was, in large part, a result of the son making mortgage
payments for eleven years, plus a $40,000 to $50,000 lump sum principal
payment, and other home improvements paid for by either Husband from
his separate property or by the son. As with the wife in Toth, Wife made no
contribution to the condominium. Courts may consider the source of funds
in determining what is equitable. Id. at 222. The superior court could not
award the sale proceeds to the son after he withdrew his motion to
intervene. However, the son assigned his interests to Husband. Therefore,
it was equitable to award the remaining proceeds to Husband, as the son’s
assignee. Accordingly, we find no abuse of discretion and affirm the
allocation of the sale proceeds to Husband.

      III.   Award of Attorneys’ Fees to Husband

¶34           The superior court ordered Wife to pay $40,000 toward
Husband’s attorneys’ fees incurred during the litigation of the premarital
agreement. The court denied Wife’s request for an award of fees, finding
Husband did not take unreasonable positions and the financial disparity
between the parties “was not so great as to merit an award of fees and
costs[.]” Wife contends the court erred in basing the fee award on the
prevailing party clause in the premarital agreement. Husband argues the
court based the award on A.R.S. § 25-324(A), not the prevailing party clause,
and given Wife’s unreasonable positions, the award was appropriate.




                                     11
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

¶35           Generally, we review an award of attorneys’ fees for an abuse
of discretion. See Pownall, 197 Ariz. at 583, ¶ 26. However, whether the
superior court relied on an incorrect legal standard is a question of law,
which we review de novo. See id. at 580, ¶ 7.

¶36            At close of trial, the court discussed its approach to the
attorneys’ fees issue. After noting the prevailing party clause warranted an
award of fees to Husband who prevailed in upholding the premarital
agreement, the court also stated that it had a “duty to view attorney’s fees
as a whole as it would in any case[]” under the § 25-324(A) standard. In the
decree, the court again referred to the prevailing party clause but then set
forth detailed findings supporting its finding that Wife took unreasonable
positions in litigating the validity of the premarital agreement. The court
cited § 25-324 and specifically referred to Wife’s unreasonableness and
Husband’s reasonableness.

¶37            In its final order, the court acknowledged the applicable case
law, including Bobrow v. Bobrow, 241 Ariz. 592, 599, ¶ 31 (App. 2017), which
holds that the court’s consideration and application of § 25-324 controls
over a prevailing party clause. The court expressly noted its ability under
the statute to award Wife, the non-prevailing party, her attorneys’ fees, but
expressly declined to do so. It also explicitly found that Wife’s behavior
and positions taken in the litigation were unreasonable.6 The court also
found that, although Husband had greater financial resources, Wife had
received significant financial resources as a result of the dissolution.
Although the final order referenced Husband as the prevailing party as a
basis for the award of fees, we may affirm the superior court’s ruling on
other grounds supported by the record. See ARCAP 13(b). The express
findings of the court concerning Wife’s unreasonable positions and the
sufficiency of her financial resources more than adequately support an




6       The record shows that, after the court ruled the premarital
agreement was valid, the parties incurred substantial attorneys’ fees
litigating the $38,825 in condominium proceeds and Wife’s share of a
$50,000 tax refund. Wife litigated the validity of the premarital agreement
and declined a settlement offer after the court expressed doubts regarding
the validity of the premarital agreement. Wife also declined other pretrial
settlement offers that were more favorable than the final result, and instead
caused the parties to incur attorneys’ fees well in excess of the amount in
controversy.



                                     12
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

award of fees to Husband pursuant to § 25-324, and on that basis, we affirm
that award.

      IV.    Trial Time Limitations

¶38            Wife contends the court violated her due process rights by
failing to provide adequate time to present her case challenging the validity
of the premarital agreement. The court has broad discretion to impose time
limitations on trial proceedings. See Ariz. R. Fam. Law P. 77(B)(1); Volk v.
Brame, 235 Ariz. 462, 468, ¶ 20 (App. 2014). Any such limitations must be
reasonable under the circumstances. Volk, 235 Ariz. at 468, ¶ 20. “The
determination of when additional time is necessary is normally committed
to the discretion of the trial court.” Id. at 469, ¶ 22. We review such a
determination for an abuse of discretion. Gamboa v. Metzler, 223 Ariz. 399,
402, ¶ 13 (App. 2010).

¶39          Wife requested an additional 90 to 120 minutes for the
evidentiary hearing on the validity of the premarital agreement. The
superior court granted an additional three hours, thus, awarding Wife the
additional ninety minutes (her half of the three hours) she requested.
Nonetheless, Wife contends she needed more time to meet her burden of
proving the premarital agreement was invalid. Wife’s offer of proof stated
she would have presented evidence of Husband’s business acumen,
education, and experience, his “bad memory,” the inadequate financial
disclosure, how the premarital agreement was drafted, and the
circumstances under which she received it.

¶40           Most of this evidence related to the unconscionability and
disclosure elements. As noted above, the superior court properly upheld
the premarital agreement based on Wife’s waiver of any additional
financial disclosure beyond that already provided by Husband. This
evidence does not impact that finding; accordingly, Wife was not
prejudiced by the court’s denial of additional time.

¶41            As to the voluntariness of the premarital agreement, it was
undisputed that Husband had the premarital agreement prepared, and
Wife testified extensively to the circumstances of the premarital agreement.
Wife did not specify what additional evidence she would have presented.
Thus, Wife failed to demonstrate prejudice resulting from the trial time
allotted by the court. See Volk, 235 Ariz. at 470, ¶ 26 (“Due process errors
require reversal only if a party is thereby prejudiced.”). Accordingly, we
find no reversible error and affirm the decree.




                                      13
                   WILLIAMS v. STAPLEY-WILLIAMS
                         Decision of the Court

      V.     Attorneys’ Fees and Costs on Appeal

¶42            Both parties request an award of attorneys’ fees and costs on
appeal pursuant to § 25-324. We award Husband his costs on appeal,
subject to compliance with Arizona Rule of Civil Appellate Procedure 21,
but, in the exercise of our discretion and review of the parties’ 2016
affidavits of financial information, we order Husband to pay a reasonable
amount of Wife’s attorneys’ fees on appeal upon Wife’s compliance with
ARCAP 21.

                              CONCLUSION

¶43           We affirm the superior court’s orders upholding the
premarital agreement and the final decree, as well as to the award of
attorneys’ fees to Husband, and award Husband his costs on appeal.
Pursuant to § 25-324, we award Wife her reasonable attorneys’ fees on
appeal subject to compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       14